ON PETITION FOR REHEARING
Riner, District Judge.
This case was decided at the present term of this court. Defendants have filed their petition for rehearing. No new question has been presented in the petition or argument in support thereof which was not considered before the opinion heretofore filed was written. No good purpose could be subserved at this time by reviewing these matters again, inasmuch as the court adheres to the views already expressed.

Rehearing Denied.

Kimball, J., and Blume, J., concur.
Potter, C. J., being unable to sit, Honorable William A. Riner, District Judge, was called in to sit in his stead.